Per Curiam. Petitioner, Omar Almobarak, by his attorney, D. Scott Hickam, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to his miscalculation of the ninety-day limit for filing the record in this court. See Ark. R. App. P. 5(a).  We find that such error, admittedly made by the attorney for a criminal defendant, a good cause to grant the motion. See per curiam dated February 5, 1979, 265 Ark. 964; Terry v. State, 272 Ark. 243 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).